IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


GEORGE R. BOUSAMRA, M.D.                  : No. 318 WAL 2017
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
EXCELA HEALTH, A CORPORATION;             :
WESTMORELAND REGIONAL                     :
HOSPITAL, DOING BUSINESS AS               :
EXCELA WESTMORELAND HOSPITAL,             :
A CORPORATION; ROBERT ROGALSKI;           :
JEROME E. GRANATO, M.D., LATROBE          :
CARDIOLOGY ASSOCIATES, INC., A            :
CORPORATION; ROBERT N. STAFFEN,           :
M.D.; MERCER HEALTH & BENEFITS,           :
LLC; AND AMERICAN MEDICAL                 :
FOUNDATION FOR PEER REVIEW AND            :
EDUCATION, INC., A CORPORATION.           :
                                          :
                                          :
PETITION OF: EXCELA HEALTH,               :
WESTMORELAND REGIONAL                     :
HOSPITAL, ROBERT ROGALSKI,                :
JEROME E. GRANATO, M.D., AND              :
LATROBE CARDIOLOGY ASSOCIATES,            :
INC.                                      :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of January, 2018, the Application to File Ex Parte and

Under Seal Volume II of the Reproduced Record and the Petition for Allowance of

Appeal are GRANTED. The issues, as stated by Petitioners, are:
(1)   Did the Superior Court commit an error of law when holding that a client
      waives the work-product protection of its counsel’s pre-litigation e-mail by
      forwarding the e-mail to its public relations consultant?

(2)   Did the Superior Court commit an error of law when holding that, to qualify
      as a privileged person within the attorney-client privilege, a third party
      must provide legal advice and have the lawyer or client control its work?




                           [318 WAL 2017] - 2